Name: 2003/379/EC: Decision taken by common accord of the Governments of the Member States that have adopted the euro at the level of Heads of State or Government of 23 May 2003 appointing a Member of the Executive Board of the European Central Bank
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  international affairs;  monetary relations
 Date Published: 2003-05-28

 Avis juridique important|42003D03792003/379/EC: Decision taken by common accord of the Governments of the Member States that have adopted the euro at the level of Heads of State or Government of 23 May 2003 appointing a Member of the Executive Board of the European Central Bank Official Journal L 131 , 28/05/2003 P. 0017 - 0017Decision taken by common accord of the Governments of the Member States that have adopted the euro at the level of Heads of State or Governmentof 23 May 2003appointing a Member of the Executive Board of the European Central Bank(2003/379/EC)THE HEADS OF STATE OR GOVERNMENT OF THE MEMBER STATES OF THE EUROPEAN COMMUNITY THAT HAVE ADOPTED THE EURO,Under the Chairmanship of Mr Costas SIMITIS, President of the Government of the Hellenic Republic,Having regard to the Treaty establishing the European Community, and in particular Articles 112(2)(b) and 122(4), and to Articles 11.2 and 43.3 of the Protocol on the Statute of the European System of Central Banks and of the European Central Bank,Having regard to the recommendation of the Council(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Governing Council of the European Central Bank(3),HAVE DECIDED AS FOLLOWS:Article 1Ms Gertrude TUMPEL-GUGERELL is hereby appointed a Member of the Executive Board of the European Central Bank for a term of office of eight years.This appointment takes effect from 1 June 2003.Article 2This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 23 May 2003.The PresidentC. Simitis(1) OJ L 109, 1.5.2003, p. 26.(2) Opinion of 15 May 2003 (not yet published in the Official Journal).(3) OJ C 105, 1.5.2003, p. 37.